Citation Nr: 0306615	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  99-16 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for disabilities of the 
back and knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

In September 2002, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, indicating that he wished to 
withdraw his pending appeal on the issue of entitlement to 
service connection for a nevus, from hip to buttocks (claimed 
as birthmark).


FINDING OF FACT

Disabilities of the back or knees during active military 
service are not shown, and any current disabilities of the 
back or knees began years after service and are unrelated to 
service.


CONCLUSION OF LAW

Service connection for disabilities of the back and knees are 
not warranted.  38 U.S.C.A., 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's military separation examination dated September 
1986 is silent for any complaints or diagnoses of 
disabilities of the back or knees.  Clinical evaluation was 
normal for lower extremities; spine, other musculoskeletal.  

At his September 2002 Travel Board hearing, the veteran 
testified that he worked at the disciplinary barracks where 
he had to restrain prisoners.  He indicated that he strained 
his back when he tried to restrain a prisoner.  He also 
described hurting his knees in training as well.  The veteran 
indicated that he was not treated in service for his back or 
knees and was not treated after service because he could not 
afford the medical care.  The veteran testified that he self 
medicated.  He also indicated that he was at a 2 week Special 
Operations Response Team course and part of the course was 
subjecting oneself to beatings with a nightstick.  One 
sergeant would beat the students and during training he had 
to do a lot of lifting.  The veteran also participated in 
rappelling off of buildings and other high places.  He did 
not complain about his back because he feared he would be 
taken off the team.  The veteran testified that after 
separation from service he worked for the United Parcel 
Service and a supervisor hit him in the back of the knee and 
his lower back, because he told the veteran he was not 
bending enough.  The veteran testified that he went to the 
doctor, but did not remember his name.  The veteran indicated 
that at his exit examination from service, he was informed by 
a major lieutenant colonel that was Filipino or of Orient 
descent that his back and knee injuries in service would be 
documented separately.  The major lieutenant colonel told the 
veteran he would document this so that down the road if he 
ever had a problem filing a claim it would be documented.  
The veteran indicated that no one could find this 
documentation.

Medical reports from CPIC Health Center show that in October 
2002, the veteran reported that he was in the military SWAT 
team, was rappelling, and taking down prisoners which 
aggravated his back and knee conditions.  The veteran was 
diagnosed with a back condition.  A December 2002 statement 
indicated that the veteran was seen complaining of left knee 
pain and stiffness.  He indicated that he had had pain for 
several years.  The veteran indicated that he had the knee 
scoped at one point, but no surgery was performed.  The 
examiner noted no noticeable changes in skin color and there 
was no localized swelling.  Tenderness was noticed upon 
palpation of quadriceps tendon, adductors and iliotibial 
band.  Lateral and medial patella tenderness noticed.  
Patellar grinding noticed upon lateral and medial movement.  
Left knee range of motion was slightly decreased in all 
planes with pain noticed upon extreme.  The diagnosis was 
chronic patellofemoral syndrome.  

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
transcript of September 2002 Travel Board hearing; medical 
record from CPIC Health Center dated December 2002.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, the statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought. 

A response from the State Adjutant General Office/Kansas 
National Guard was received in September 1999 consisting of 
the veteran's separation examination from active duty dated 
September 1986.  

The veteran was sent a VCAA letter in March 2001.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

With respect to VA's duty to assist the veteran, it is noted 
that the veteran reported that a major lieutenant colonel of 
Asian decent indicated that he would document the veteran's 
report of injuries to his back and knees separately so that 
down the road if he ever had any problems filing a claim he 
would have documentation.  Those records were not found.  
Further development is not needed, however, because the 
veteran's separation examination was available with no 
indication of back or knee disabilities.  The only notation 
is for the veteran's nevus.  In his Travel Board hearing 
dated September 2002, the veteran testified that he never 
sought medical attention for any injuries to his back or 
knees.  Therefore, even if he told this major lieutenant 
colonel about his injuries, the mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  See Leshore v. Brown, 8 Vet. App. 
406 (1995) and Swann v. Brown, 5 Vet. App. 229 (1993).  It 
would be pointless to delay adjudication of the veteran's 
case to try to obtain this record, when it would not 
substantiate the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2002).  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.

The appellant was not provided a VA examination in connection 
with this claim.  However, examination is not needed because 
there is no competent evidence that any claimed condition may 
be associated with his military service.  As discussed in 
more detail below, the veteran has never stated that a 
medical professional has concluded such a relationship is 
plausible.  The veteran has indicated that he was never 
treated in service for his claimed conditions.  He has never 
reported continuity of symptomatology since service, and such 
claims would be refuted by medical evidence obtained in 
connection with prior claims for compensation.  He has merely 
filed this claim with no supporting allegations or specific 
details.  

Thus, through items of correspondence the RO has informed the 
veteran of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In determining whether evidence submitted by a veteran is 
credible, consideration may be given to internal consistency, 
facial plausibility and consistency with other evidence 
submitted on behalf of the claimant.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).

The issue involves a claim of entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran has a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Analysis

There is no competent medical evidence establishing the 
clinical presence of back or knee disability during the 
veteran's period of active service, or at any time prior to 
2002.  Further, the record contains no evidence of arthritis 
of the back or knees within one year of separation from 
service.

Although the record shows a diagnosis of a back condition in 
October 2002 and a diagnosis of chronic patellofemoral 
syndrome in December 2002, there is no competent medical 
evidence as to any nexus between such diagnoses and the 
veteran's service.  At his October 2002 private examination, 
the veteran reported that he was in the military SWAT team, 
was rappelling, and taking down prisoners, which led to 
aggravation of his back and knee disabilities.  There is no 
indication that the examiner reviewed the veteran's case file 
or service discharge examination.  While an examiner can 
render a current diagnosis based upon an examination of the 
veteran, the opinion regarding the etiology of the underlying 
condition, without a thorough review of the record, can be no 
better than the facts alleged by the veteran. Swann, 5 Vet. 
App. at 229, 233.  "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent' medical evidence." LeShore, 8 Vet. App. at 406, 
409.  Little weight will be given to the October 2002 
examination notations because it appears lacking in this 
manner.

In this case, the medical evidence tends to establish that 
the veteran developed back and knee disabilities after 
separation from military service as no medical expert of 
record has suggested this disability originally arose during 
service.  In addition, the veteran contends that although he 
was injured in service, he did not seek medical attention.  
He also indicated in his September 2002 Travel Board hearing 
that a major lieutenant colonel who was a Filipino or of 
Orient descent told him that he would document the veteran's 
service injuries for future reference.  It is unclear if this 
was the officer who examined the veteran and it is unclear 
why, if he was the examining officer, he would note normal 
findings of the back and knees in the separation examination, 
and then write a separate document noting injuries and 
disabilities to the veteran's back and knees.  

The only evidence that tends to connect the veteran's back 
and knee disabilities to service is that offered by the 
veteran himself.  The veteran has stated that he has back and 
knee disabilities relating to service, but as a layperson, he 
is not qualified to present his own medical opinion 
statements.  See Pearlman v. West, 11 Vet. App. 443, 447 
(1998) [citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)].  Thus, his testimony, by itself, is insufficient to 
warrant an award of service connection for back and knee 
disabilities.

In short, for the reasons and bases discussed above, it is 
concluded that the preponderance of the probative and 
credible evidence indicates that the veteran's back and knee 
disabilities are not a result from any in-service disease or 
injury.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Therefore, his claim for service connection for back and knee 
disabilities must be denied.




ORDER

Entitlement to service connection for disabilities of the 
back and knees is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

